                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

USI Insurance Services, LLC,                 )
                                             )       ORDER RE STATUS CONFERENCE
              Plaintiff,                     )
                                             )
       vs.                                   )
                                             )
Lesley Bentz, Ashley Farthing, Daniel        )
Werner, Jared Fisher, and Martin Fisher,     )
                                             )       Case No. 1:18-cv-255
              Defendants.                    )


       The Magistrate Judge shall hold a status conference with the parties on July 2, 2019, at 2:00

p.m. in the Magistrate Judge’s conference room in Bismarck.

       IT IS SO ORDERED.

       Dated this 19th day of April, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
